Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00922-CV



     IN RE AMERICAN RISK INSURANCE COMPANY, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-213947

                         MEMORANDUM OPINION

      On October 29, 2015, relator American Risk Insurance Company, Inc. filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Brady G. Elliot, presiding judge of the 268th District Court
of Fort Bend County, to vacate its order denying relator’s motion to compel
appraisal and to grant such motion.
      Mandamus issues only to correct a clear abuse when there is no other
adequate remedy by law. Johnson v. Fourth Court of Appeals, 700 S.W.2d 916,
917 (Tex.1985) (orig. proceeding). Relator has not established that it is entitled to
mandamus relief. We therefore deny relator’s petition for writ of mandamus.

      Relator has also filed an emergency motion to stay the trial set for November
16, 2015. Because we deny the petition for writ of mandamus, we also deny the
motion for stay.

                                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.